Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 29, 2019

                                       No. 04-18-00603-CR

                                    Brian Dwayne WILLIAMS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 18-1568-CR-C
                            Honorable Jessica Crawford, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        Appellant, pro se, has filed a motion requesting copies of police reports that were referred
to in the testimony at trial, indicating his desire to use them in a petition for discretionary review
or in an article 11.07 habeas proceeding. Appellant has been provided a complete copy of the
appellate record in this appeal. The police reports were not admitted into evidence at trial and are
not part of either the clerk’s or reporter’s record on appeal. Further, this court has no jurisdiction
over and plays no role in any contemplated article 11.07 proceeding, and we are without power
to compel production of the documents appellant seeks. See In re Coronado, 980 S.W.2d 691,
692 (Tex. App.—San Antonio 1998, orig. proceeding). We therefore deny appellant’s motion.

           It is so ORDERED on August 29, 2019.

                                                               PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court